Citation Nr: 1819912	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-03 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty from December 1944 to November 1946.  The Veteran died in June 2009, and the appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In October 2017, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if action on her part is required.


REMAND

In February 2018, the appellant submitted a January 2010 statement from a private physician providing a medical opinion regarding the Veteran's rectal cancer surgery and his mortality.  [Previously, in February 2010, the appellant had submitted a January 2010 statement from this same private physician providing a medical opinion regarding the Veteran's colon cancer surgery and his mortality.]  In an additional statement, the appellant also indicated that she questioned the diagnosis of COPD, as discussed in the October 2017 VHA opinion, as the Veteran did not smoke cigarettes in the manner discussed in the opinion.  She alleged that his smoking was "extremely minimal" and that he would often go for extended periods of time without smoking.

The appellant's February 2018 submission also included a Medical Opinion Response Form, on which she checked the box stating: "I am submitting the enclosed argument and/or evidence.  I do not waive RO consideration of this evidence and request that my case be remanded to the RO for consideration of this new evidence in the first instance."

Pursuant to 38 C.F.R. § 20.1304, the case must now be remanded for the AOJ to consider this new evidence in the first instance.  [The Board notes that 38 U.S.C. § 7105(e) does not apply in cases where, as here, the appellant has requested in writing that the AOJ initially review the newly submitted evidence.]

Accordingly, the case is REMANDED for the following action:

Review the record, to specifically include the new evidence submitted by the appellant in February 2018 (i.e., a January 2010 statement from a private physician and her argument), and then readjudicate the claim on appeal for entitlement to service connection for the cause of the Veteran's death.  If the benefit sought on appeal remains denied, in whole or in part, a supplemental statement of the case must be provided to the appellant and her representative.  After the appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. § 5109B (2012).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

